Citation Nr: 1612703	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO in St. Petersburg, Florida.  

In a January 28, 2015 decision, the Board decided a number of service connection and disability rating issues, and granted a TDIU for the period from January 12, 2005 to August 20, 2012.  The Board decision ended entitlement to a TDIU on August 20, 2012, as the Board found that the Veteran had a total 100 percent combined schedular disability rating from that date.  In April 2015, the Veteran wrote a letter to the Board that was taken as a motion for reconsideration of the January 2015 Board decision under 38 C.F.R. § 20.1000(a) (2015) with respect to the issue of the period of entitlement for the grant of TDIU.  Specifically, the Veteran argued that the combined schedular disability rating is only 90 percent from August 20, 2012, not 100 percent, so entitlement to a TDIU should not have ended on August 20, 2012.

As the contended error relates to due process, the Board also has considered the motion as one to vacate that prior TDIU decision pursuant to 38 C.F.R. § 20.904 (2015).  Indeed, the Board is vacating that prior decision as to the issue of entitlement to a TDIU on the basis of the evidence of record that the Veteran has had a combined schedular disability rating of 90 percent for the entire relevant time period since January 12, 2005.

Concerning the January 28, 2015 Board decision, the instant decision vacates only the Board's decision as to the issue of entitlement to a TDIU.  No other issue addressed in the January 2015 Board decision is affected by this decision.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  Since January 12, 2005, the day after the Veteran's separation from service, the combined schedular disability rating is 90 percent.

2.  In its January 28, 2015 decision, the Board incorrectly found that the Veteran had a combined schedular disability rating of 100 percent from August 20, 2012.

3.  From January 12, 2005, the percentage ratings for the service-connected disabilities met the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for a TDIU, as service connection was in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.

4.  For the rating period from January 12, 2005, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The January 28, 2015 Board decision granting a TDIU from January 12, 2005 to August 20, 2012 is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.904 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, from January 12, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

In its January 28, 2015 decision, the Board granted entitlement to a TDIU for the period from January 12, 2005 to August 20, 2012.  The Board ended entitlement on August 20, 2012, based upon its finding that by granting a higher disability rating of 40 percent for right lower extremity radiculopathy (from the previous 10 percent), the Veteran would have a total combined 100 percent disability rating from August 20, 2012.  Review of the record and application of the combined ratings table at 38 C.F.R. § 4.25 (2015) reflects that the Board was incorrect in its finding.  Application of the combined ratings table reflects that, even with the higher rating for right lower extremity radiculopathy, the combined schedular disability rating is 90 percent for the entire period from January 12, 2005 to the present.  38 C.F.R. § 4.25.  As such, based upon the evidence of record and the appropriate calculations under the combined ratings table, the Board should not have ended entitlement to a TDIU on August 20, 2012.

Considering the above, the Board finds that ending entitlement to a TDIU on August 20, 2012, based upon the Board's incorrect application of the combined ratings table, was a denial of due process.  Accordingly, the Board VACATES its January 28, 2015 decision solely as to the issue of entitlement to a TDIU from January 12, 2005 to August 20, 2012.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). As the instant decision grants entitlement to a TDIU from January 12, 2005, which is a complete grant of the TDIU issue on appeal for the entire rating period, no further discussion of VA's duties to notify and assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial 

gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the 
ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, from January 12, 2005, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  Since January 12, 2005 (day after date of discharge), service connection has been in effect for posttraumatic stress disorder (PTSD), rated at 50 percent disabling; a migraine headache disability, rated at 50 percent disabling; a thoracolumbar spine disability, rated at 20 percent disabling; right lower extremity radiculopathy, right Achilles tendonitis, right knee patellofemoral syndrome, tinnitus, and asthma, each rated at 10 percent disabling; and irritable bowel syndrome and a right buttock scar, each rated at 0 percent disabling (noncompensable).  Based on these ratings, the Veteran's combined disability rating was 90 percent from January 12, 2005.  38 C.F.R. §§ 4.25, 4.26 (applying the bilateral factor to the service-connected right upper extremity radiculopathy, right knee patellofemoral syndrome, and right Achilles tendonitis).  The Veteran was subsequently granted an increased rating of 40 percent for the right lower extremity radiculopathy as of August 20, 2012; however, this increased disability rating did not change the combined schedular disability rating of 90 percent. 

As such, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the relevant period on appeal because the Veteran had two or more disabilities with a combined rating of at least 70 percent with one 

disability rated at or above 40 percent (PTSD and migraine).  For this reason, application of a TDIU is appropriate for the period from January 12, 2005, so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that from January 12, 2005, the day after separation from service, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render her unable to secure (obtain) or follow (maintain) substantially gainful employment.  During an April 2005 VA general medical examination, the Veteran reported being unable to work because of pain in the low back and knee.  The Veteran also reported migraine headaches at least two to three times per month that caused incapacity for the entire day.  A contemporaneous April 2005 VA PTSD examination included the VA examiner's opinion that the Veteran remained "psychiatrically employable" and "appear[ed] motivated for work;" however, the VA examiner provided a Global Assessment of Functioning (GAF) score of 55, indicating moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  During the April 2005 VA PTSD examination, the Veteran reported symptoms including severe difficulty with mood instability, irritability, and anger.

Additional evidence weighing in favor of a TDIU includes the combined disability rating of 90 percent, which is indicative of a severe overall disability picture.  Included in the combined 90 percent disability rating is a 50 percent disability rating for migraine headaches, a 20 percent disability rating for the thoracolumbar spine disability, a separate 10 percent rating for the associated right lower extremity radiculopathy (later increased to 40 percent), and an additional 10 percent disability rating for the right knee disability, all of which have been identified by the Veteran as bearing on the ability to work.  Although the evidence does not include a work history, a report on education and training, or a summary of work-related income for the period from January 12, 2005, the Board resolves reasonable doubt in the 

Veteran's favor to find that the service-connected disabilities were of sufficient severity to preclude her from obtaining or maintaining gainful employment to warrant a TDIU from January 12, 2005.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16.


ORDER

The Board's January 28, 2015 decision, as it relates to the issue of entitlement to a TDIU, is vacated.

A TDIU from January 12, 2005 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


